Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 16, 2018

                                      No. 04-17-00676-CV

 REAL PROPERTY LOCATED AT 404 FULLER ST., KERRVILLE, KERR COUNTY,
                             TEXAS,
                             Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 16620A
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Marialyn Barnard, Justice
               Patricia O. Alvarez, Justice

        This is an appeal of a judgment in a civil forfeiture proceeding. The first brief appellant
filed on February 20, 2018 was stricken because the brief failed to comply with Rule 38.1 of the
Texas Rules of Appellate Procedure, including the rules requiring appellant to provide citations
to the appellate record. The second brief filed by appellant on May 7, 2018 was not ordered
stricken; however, appellant was informed the court could consider her appellate complaints
waived due to inadequate briefing.

        In her reply brief filed on July 2, 2018, appellant asserts she requested a copy of the
appellate record from the trial court but never received the record. Our record reflects the trial
court signed an order finding appellant indigent for purposes of the appellate record. Although
the appellate record was filed in this court without requiring appellant to pay the fees for the
preparation of the appellate record, appellant was never provided with a copy of the record.

       It is therefore ORDERED that the clerk of this court include a copy of the appellate
record with appellant’s copy of this order. Appellant’s briefs filed on May 7, 2018 and July 2,
2018 are STRICKEN. Appellant must file an amended brief no later than thirty days from the
date of this order. Appellant is reminded that her brief contains numerous violations of Rule
38.1 as referenced in this court’s March 8, 2018 order and May 9, 2018 letter separate and apart
from her failure to provide citations to the appellate record, including her failure to cite any case
law or other authority in support of her arguments in her original brief or in response to the law
cited by the State in her reply brief. See TEX. R. APP. P. 38.1(i) (requiring argument to be
supported by appropriate citations to authority). Appellant is also reminded that her failure to
correct the briefing deficiencies in this third opportunity will allow this court to consider her
appellate complaints waived due to inadequate briefing. See, e.g., Lott v. First Bank, No. 04-13-
00531-CV, 2014 WL 4922896, at *2 (Tex. App.—San Antonio Oct. 1, 2014, no pet.); Castillo v.
Peoples, No. 04-13-00311-CV, 2014 WL 1089750, at *3 (Tex. App.—San Antonio Mar. 19,
2014, pet. denied).

       Entered on this 16th day of July, 2018.

                                                                     PER CURIAM

ATTESTED TO:____________________________
                       Keith E. Hottle,
                       Clerk of Court